Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

ELLEN F. HURLEY                                     GREGORY F. ZOELLER
Marion County Public Defender Agency                Attorney General of Indiana
Indianapolis, Indiana
                                                    JOSEPH Y. HO
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana
                                                                                  FILED
                                                                              Jun 14 2012, 9:23 am

                               IN THE
                                                                                      CLERK
                     COURT OF APPEALS OF INDIANA                                    of the supreme court,
                                                                                    court of appeals and
                                                                                           tax court




ADAM MITTLER,                                       )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A05-1112-CR-623
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Marc Rothenberg, Judge
                            Cause No. 49F09-1009-FD-73493



                                          June 14, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       Adam Mittler appeals the trial court’s order revoking his probation and ordering him

to serve his sentence in the Department of Correction. On appeal, he contends that the trial

court erred in failing to credit the time that he spent on home detention as a condition of his

probation against his sentence. The State agrees. Indiana Code § 35-38-2.5-5 provides that

(d) [a] person’s term of confinement on home detention under this chapter is computed on the

basis of the actual days the person spends on home detention,” and “(e) [a] person confined

on home detention as a condition of probation earns credit for time served.”

       The trial court erred in failing to credit Mittler’s time on home detention against his

sentence. We vacate that portion of the trial court’s order determining credit time and

remand with instructions to calculate the time Mittler served in home detention and to credit

such time against his sentence.

       Vacated and remanded.

BAKER, J., and BROWN, J., concur.




                                              2